Title: To George Washington from Thomas Howells, 14 July 1789
From: Howells, Thomas
To: Washington, George



Sir,
Hay Breconshire So[ut]h Wales—July 14th 1789

I flatter myself you’ll readily excuse the Liberty I take in addressing you, when you understand that the following thoughts are the result of a strong attachment to the freedom of America,

and a desire of transplanting a manufactory which in time will be found of the greatest consequence—Last year I visited the Continent of America, with a full determination to become a Settler, but finding the Government not in so settled a State as I expected obliged me to abandon the enterprize for the present and wait to see the result of the New Government that was then forming, with a full determination, when permanently fixed, to make an offer of my service to the State of Virginia, to introduce the Woolen Manufactory on the present most approved plans now working in England and in my own manufactory—The great objections made by some that Manufactorys can not at present be introduced with advantage into America, are the Country being thinly settled & labour at present too high—The great improvements which have been made in England in the Woolen and Cotton business by Water-Engines is an amazing saving in labour as much as three fourths through the whole process & in some departments as much as nine tenths.
But supposing the number of young white people, that will be requisite for a large Manufactory can not be easily obtain’d I would propose that those Gentlemen who are disposed to emancipate their Negroes would appoint some of their younger ones for that business and give them their freedom after a service of seven years as an Apprentice, then there will be little doubt but they will remain in the business and become useful Members of Society—this I only propose Sr if there should be a scarcity of hands—but from the population I observed when in America, there will be little to be fear’d from that—As this is a business that will require a large Capital to proceed on a scale that would be likely to turn out to profit, I shall propose to sink of my own real property one thousand pounds in the Trade and with me shall import Engines for cording & machines for slubing and spinning with every other apparatus necessary for the business, with a sufficient number of my best Workmen to take under their care those young people who might be willing to be instructed in the several departments of the business.
From the State I shall expect as a reward for so great a Risk and to make good the Losses that will arise while the Manufactory is in its infant State, a certain Stipend for a given time and

a right to a certain quantity of Land a part of which I shall give to my Men as an Encouragement for them to embark in the Undertaking, under certain restrictions that they shall remain in the Manufactory at least 7 years—A House & building necessary for the work must be found—&c. &c.
These Sir are the outlines of my thoughts and should they meet with your approbation I doubt not I shall be able (if I am spar’d) to bring the woolen manufactory to a degree of perfection in a much shorter time than could be expected—But if the present proposed plan should not meet with acceptance [I] shall be happy to learn on what terms the State will give encouragement and if any ways advantageous, tho’ not on my own plan will readily embark.
My reasons for giving the preference to Virginia are the western part seems natural to grass and the wool which I have seen growing in that part was good and might be greatly improved, provided there was proper encouragement given to the Farm they might grow wool of the first quality and in a short time be able to furnish the other States with Woolens—Should these rude proposals so far prevail on your Excellency as to obtain an answer, make no doubt but I shall be able to remove any scruple in my next respecting the possibility of bringing it to answer the most sanguine expectations—As the nature of this business in its present stage will not suffer me to appear publick in it so as to refer you to any House in America (tho’ known) to be inform’d who I am, but if I shall have any occasion to write on this subject again, shall take care to send such a proof that will remove every scruple respecting my abilities and such testimonies of my conduct that I flatter myself thro’ such a channel I can not fail in obtaining your patronage, (which with God’s blessing) I doubt not of success. I have the honor to be Your Excellencys Most obedient Servant

T. Howell

